Citation Nr: 1000607	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected diabetes mellitus, type II, 
with erectile dysfunction.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
diabetes mellitus, type II, with erectile dysfunction, and 
assigned a 20 percent disability rating effective from 
February 14, 2004.  In April 2008, the Board denied the 
Veteran's claim for a higher evaluation for this disability.  
In December 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion which vacated 
and remanded the case to the Board.

In March 2009, the Board remanded the Veteran's claim for 
further evidentiary development.  As will be discussed 
further below, such development has been undertaken.  

In a September 2009 rating decision, the VA Appeals 
Management Center (AMC) in Washington, DC increased the 
Veteran's initial disability rating for his service-connected 
diabetes mellitus, type II, with erectile dysfunction, from 
20 percent to 40 percent, effective February 14, 2004.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 40 percent rating is not a full grant of the 
benefits sought on appeal for service-connected diabetes 
mellitus, type II, with erectile dysfunction, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
rating, the Veteran's claims file has been returned to the 
Board for further appellate proceedings.  

In the June 2005 rating decision, the RO also granted the 
Veteran's claims for (1) special monthly compensation for 
loss of use of a creative organ; (2) service connection for 
amputation of the right great toe; (3) service connection for 
peripheral neuritis of the left upper extremity; (4) service 
connection for peripheral neuritis of the right upper 
extremity; (5) service connection for peripheral neuritis of 
the left lower extremity; (6) service connection for 
peripheral neuritis of the right lower extremity; (7) service 
connection for diabetic retinopathy, all secondary to 
diabetes mellitus, type II, with erectile dysfunction.  At 
the present, the Veteran is not in disagreement with the 
assigned disability ratings or effective dates.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, those matters are not in appellate 
status.

Additionally, in the June 2005 rating decision, the RO denied 
the Veteran's claim for service connection for heart disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II, with erectile dysfunction.  In an October 2006 
rating decision, the Togus, Maine RO denied the Veteran's 
claims for (1) service connection for bilateral hearing loss; 
(2) service connection for bilateral tinnitus; and (3) 
service connection for depression, claimed as secondary to 
service-connected diabetes mellitus, type II, with erectile 
dysfunction.  Concerning these issues, the Veteran did not 
perfect an appeal by filing a substantive appeal (VA Form 9).  
Accordingly, the these issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected diabetes 
mellitus, type II.  See a September 2009 statement from the 
Veteran.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
issue is now properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Treatment of the Veteran's service-connected diabetes 
mellitus, type II, with erectile dysfunction, currently 
requires more than one injection of insulin per day, with 
controlled diet and restrictions on activity; diabetes 
mellitus is not manifested by ketoacidosis or acute episodes 
of hypoglycemia that necessitate one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected diabetes mellitus, type 
II, with erectile dysfunction, is inadequate. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for service-connected diabetes mellitus, type II, 
with erectile dysfunction, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  

2.  The criteria for referral of the service-connected 
diabetes mellitus, type II, with erectile dysfunction, for 
consideration on an extraschedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2009). 





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2009. In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to provide a VA 
examination to assess the symptomatology associated with his 
service-connected diabetes mellitus, type II, with erectile 
dysfunction.  The AOJ was then to readjudicate the claim.

In April 2009 the Veteran was afforded a VA medical 
examination in conformity with the Board's March 2009 remand 
instructions.  The RO subsequently readjudicated the claim in 
a September 2009 supplemental statement of the case (SSOC).  

Thus, the Board's remand instructions have now been complied 
with as to the issue on appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  


INCREASED RATINGS

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Veteran seeks an initial evaluation in excess of 40 
percent for service-connected diabetes mellitus, type II, 
with erectile dysfunction, under Diagnostic Code 7913.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 7913.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Schedular rating

The schedular criteria have been set forth above.  As noted 
therein, compensable complications of diabetes are to be 
evaluated separately, with noncompensable complications to be 
considered as part of the diabetic process.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2009), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a Veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In this case, the RO has already separately rated six 
disabilities which have been found to be related to the 
Veteran's service-connected diabetes mellitus, type II, with 
erectile dysfunction.  The Veteran's service-connected 
peripheral neuritis of the right and left lower extremities 
(each evaluated as 20 percent disabling), peripheral neuritis 
of the right and left upper extremities (each evaluated as 10 
percent disabling), diabetic retinopathy (evaluated as 10 
percent disabling) and right great toe amputation (evaluated 
as 10 percent diabling) are all associated with his service-
connected diabetes mellitus, type II, with erectile 
dysfunction.  

The RO has identified erectile dysfunction as a complication 
of diabetes, but for which a compensable disability rating is 
not warranted.   See 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2009).  The Board must thus determine whether a compensable 
disability rating can in fact be awarded for erectile 
dysfunction.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2009).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 
 In this case, the medical evidence does not indicate that 
the Veteran has a penile deformity, and he does not contend 
otherwise.  See e.g., the April 2009 VA examination report.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, as here, a noncompensable rating 
is awarded.  See 38 C.F.R. § 4.31 (2009).

Consequently, there is no basis for payment of compensation 
for erectile dysfunction under the rating schedule.  The 
board hastens to point out, however, that special monthly 
compensation based on loss of use of a creative organ under 
38 U.S.C.A. § 1114(k) has in fact been awarded.

The Veteran has identified no specific evidence which would 
suggest that erectile dysfunction associated with diabetes 
mellitus, type II, warrants the assignment of a compensable 
disability rating.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In short, the medical evidence of record indicates that 
erectile dysfunction, although present as a complication of 
the Veteran's diabetes mellitus, type II,  is not of such 
severity as to warrant the assignment of a compensable 
rating.  A separate disability rating therefore may not be 
assigned for erectile dysfunction under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

Having determined that there are no compensable complications 
of the Veteran's service-connected diabetes mellitus, type 
II, with erectile dysfunction, aside from the previously 
separately service connected peripheral neuritis of the right 
and left lower extremities, peripheral neuritis of the right 
and left upper extremities, diabetic retinopathy and right 
great toe amputation, the Board must now ascertain whether a 
disability rating greater than 40 percent can be awarded for 
diabetes mellitus by applying the schedular criteria found in 
Diagnostic Code 7913. 

As has been discussed in the law and regulations section 
above, in order for a 60 percent disability rating to be 
awarded, the service-connected diabetes mellitus, type II, 
with erectile dysfunction, must require insulin use, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

The Board has reviewed pertinent private medical records and 
VA examinations conducted in April 2005, December 2005 and 
April 2009 addressing the state of his diabetes mellitus, 
type II, with erectile dysfunction, which show that the 
Veteran has insulin-dependent diabetes mellitus which he 
controls through insulin injections, restricted diet, and 
limitation of activity.  During this period of the appeal, 
the records show that the Veteran did not require visits to 
his diabetic care provider for two or more times per month.  
The December 2005 VA examination report reflects that the 
Veteran stated that he was hospitalized for ketoacidosis upon 
original diagnosis of diabetes mellitus, type II, in 1980.  
However, the April 2009 VA examination report indicates that 
the Veteran was "unsure" whether or not he had ketoacidosis 
during that hospitalization.  Nonetheless, the April 2005, 
December 2005 and April 2009 examinations reflect that the 
Veteran has not been hospitalized for ketoacidosis since that 
time.  

Although the Veteran experiences acute episodes of 
hypoglycemia one to two times per month, no such episodes 
have required hospitalization.  Specifically, the December 
2005 VA examination report reflects that the Veteran's 
episodic hypoglycemic reactions are precipitated by strenuous 
activity, and have never required hospitalization.  

The general picture presented by the clinical evidence with 
regard to the Veteran's diabetes mellitus, type II, with 
erectile dysfunction, is one that more closely approximates 
the constellation of symptomatology contemplated in the 
rating criteria for a 40 percent evaluation on the basis of 
insulin-dependent diabetes with restricted diet and 
regulation of activities.  Although the evidence indicates 
that the Veteran requires more than one injection of insulin 
per day to treat his diabetes, the requisite frequency of 
hospitalization for hypoglycemia or ketoacidosis, is not 
demonstrated by the clinical record.  Therefore, the criteria 
for the assignment of a 60 percent rating have not been met, 
and the Veteran's claim for a rating increase in excess of 40 
percent for service-connected diabetes mellitus, type II, 
with erectile dysfunction, must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board further notes in passing that there is no pathology 
attributable to diabetes mellitus, type II, with erectile 
dysfunction, which would call for the assignment of an even 
higher disability rating (i.e., 100 percent), and the Veteran 
does not appear to so contend.  

The Board therefore finds that no basis exists for the 
assignment of an initial rating in excess of 40 percent for 
diabetes mellitus, type II, with erectile dysfunction, under 
Diagnostic Code 7913.


Fenderson considerations

The Veteran's 40 percent disability rating for diabetes 
mellitus, type II, with erectile dysfunction has been 
assigned as of the date of service connection, February 14, 
2004.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran has not 
demonstrated symptomatology associated with diabetes 
mellitus, type II, with erectile dysfunction, warranting a 
disability rating other than the currently assigned 40 
percent.  The VA examination reports and private treatment 
records indicate that the Veteran's diabetes mellitus, type 
II, with erectile dysfunction, symptomatology has remained 
relatively stable throughout the period.  No other evidence 
was presented to allow for the assignment of an increased 
disability rating at any time during the period here under 
consideration.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the January 2006 statement of the case 
(SOC).  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes mellitus, type II, with erectile 
dysfunction, is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's diabetes 
mellitus, type II, with erectile dysfunction, with the 
established criteria found in the rating schedule for 
diabetes mellitus shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected diabetes mellitus, type II, with erectile 
dysfunction.  Indeed, it does not appear from the record that 
he has been recently hospitalized for diabetes mellitus, type 
II, with erectile dysfunction.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his diabetes mellitus, 
type II, with erectile dysfunction.  The Veteran has not 
worked full-time on a regular basis since November 2008.  The 
Board notes that the Veteran has asserted that he can no 
longer work because of his service-connected diabetes 
mellitus, type II, with erectile dysfunction, and associated 
disabilities.  However, the April 2009 VA examination report 
reflects that the Veteran stated that he was laid off from 
his last job, but he could still perform the duties 
associated with a "sit down job."  See the April 2009 VA 
examination report.  There is nothing in the record which 
suggests that the diabetes mellitus, type II, with erectile 
dysfunction, itself markedly impacted his ability to work, 
beyond that contemplated in the 40 percent rating which has 
been assigned.  

The record does not indicate that the service-connected 
diabetes mellitus, type II, with erectile dysfunction, 
impaired the Veteran's employment over and above that which 
is contemplated in the assigned schedular rating of 40 
percent .  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that an initial evaluation in excess of 
the currently assigned 40 percent for the Veteran's service-
connected diabetes mellitus, type II, with erectile 
dysfunction, has not been met.  

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008 however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the Veteran's claim, a letter dated in February 2005 fully 
satisfied the duty to notify provisions regarding service 
connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was also aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim. 

A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided ample time to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional SSOC was provided to the appellant in June 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The 
Veteran was provided VA examinations in connection with his 
diabetes mellitus, type II, with erectile dysfunction, in 
April 2005, December 2005 and April 2009.  

Concerning the April 2005, December 2005 and April 2009 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board notes that the Veteran's claims 
file was not provided to or reviewed by the April 2005 VA 
examiner.  However, the reports of December 2005 and April 
2009 VA examinations reflect that the examiners reviewed the 
Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected diabetes mellitus, type II, with 
erectile dysfunction, is denied.  


REMAND

The Veteran is seeking entitlement to TDIU.  After having 
carefully considered the Veteran's claim, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  After undertaking any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claim of entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


